Citation Nr: 1507877	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-14 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial increased rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to May 6, 2012, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2009 and September 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veteran's Law Judge at a December 2014 Videoconference hearing.  A copy of the transcript has been associated with the file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2012 to June 2014, and from February 2013 to June 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to an initial increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to service connection for sleep apnea, is requested.
CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for sleep apnea, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in his December 2014 Videoconference hearing, has withdrawn the appeal of entitlement to service connection for sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.



REMAND

Unfortunately, a remand is required in this case.   Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board's review of the electronic claims file reveals pertinent evidence in VA's possession, but not associated with the current record.  This evidence was considered by the RO in its adjudication of the claim.  Specifically, the rating decision dated in August 2009 referenced a VA PTSD examination report from the Philadelphia VA Medical Center (VAMC) dated in August 2009, and the rating decision dated in September 2010 referenced a VA PTSD examination report from the Philadelphia VAMC dated in April 2010.

The Board is required to conduct a de novo review of the record in adjudicating the issue on appeal.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.7 (2014).  Thus, it is necessary that the claims file be accurate and complete.  Here, evidence considered by the RO in the August 2009 and September 2010 rating decisions is pertinent to the matter on appeal, as it pertains to the Veteran's PTSD symptomatology during the rating period on appeal.  Therefore, on remand, the RO should obtain the missing evidence, as discussed above, and associate it with the electronic claims file.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Associate with the electronic claims file the following 
	evidence (as referenced in the August 2009 and 
	September 2010 rating decisions): the VA PTSD 
	examination reports from the Philadelphia VAMC 
	dated on August 10, 2009, and April 29, 2010.

2.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers that have 
	treated him for his sleep apnea.  Follow the procedures 
	for obtaining the records set forth by 38 C.F.R. 
	§ 3.159(c).  If VA attempts to obtain any outstanding 
	records which are unavailable, the Veteran should be 
	notified in accordance with 38 C.F.R. § 3.159(e).

3.   After completing the above development, adjudicate 
	the Veteran's claim.  If any benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case after according the 
	requisite time period to respond.  The matter should 
	then be returned to the Board for appropriate appellate 
	review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


